Exhibit 10.1

 

Form of Stock Purchase Agreement

 

STOCK PURCHASE AGREEMENT

 

by and among

 

ENGAGE INTERNATIONAL TECHNOLOGY CO., LTD.

 

and

 

James S. Byrd, Jr.

 

Douglas S. Hackett

 

AND

 

Engage Mobility, Inc.

 

Dated as of April 9, 2015

 



 

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of April 9, 2015, is
made and entered into by and among ENGAGE INTERNATIONAL TECHNOLOGY CO., LTD., a
company incorporated under the laws of Hong Kong Special Administrative Region
of China (the “Buyer”); james s. Byrd, jr. (“Byrd”) and douglas s. Hackett
(“Hackett”) (hereinafter sometimes individually referred to as a “Seller” and
collectively as the “Sellers”); and ENGAGE MOBILITY, INC., a Florida corporation
(“ENGA” or the “Company”).

 

WHEREAS, Byrd and Hackett are the record and beneficial owners of 1,600,000
shares and 15,162,505 shares, respectively, of the Company’s Common Stock, which
collectively represent approximately 76.99% of the Company outstanding Common
Stock; and

 

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, the Sellers are willing to sell to the Buyer;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1          Definitions. The following terms shall have the following meanings
for the purposes of this Agreement.

 

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified.

 

“Agreement” means this Stock Purchase Agreement, as it may be amended from time
to time.

 

“Bankruptcy Event” means the occurrence of any of the following: (i) the Company
or the Buyer shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, receiver-manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Company or the Buyer shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Company or the Buyer any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or
(iii) there shall be commenced against the Company or the Buyer any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) the Company or the Buyer
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) the Company or the Buyer shall generally not, or shall be unable
to, or shall admit in writing their inability to, pay its debts as they become
due.

 



1

 

 

“Business” means selling mobile technology, marketing and data products and
services.

 

“Business Day” shall mean each day of the week, other than Saturday, Sunday or
other national holiday on which banks in New York State are not open for
business.

 

“Buyer” shall mean Engage International Technology Co., Ltd., a Hong Kong
company.

 

“Closing” has the meaning set forth in Section 2.2 below.

 

“Closing Date” has the meaning set forth in Section 2.2 below.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock, without par value, of the Company.

 

“Company” or “ENGA” means Engage Mobility, Inc., a Florida corporation.

 

“Contract” means any contract, lease, commitment, understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or oral, which is intended
or purports to be binding and enforceable.

 

“Dollars” or “$” means United States dollars.

 

“Fully-Diluted Equity” shall mean, with respect to any Person on any given date,
the number or percentage of the outstanding common stock or other equity
securities of such Person on such date, after giving effect to (i) the exercise
of all outstanding options, warrant or other securities or purchase rights
entitling the holder to acquire shares of common stock or other equity
securities of such Person, and the (ii) conversion into common stock or other
equity securities of such Person of all outstanding notes, debentures, preferred
stock or other securities convertible into such common stock or equity
securities.

 

“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).

 



2

 

 

“Liability” means any liability or obligation, including all actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement, obligations, Taxes, Liens, losses,
expenses, and fees (including court costs and reasonable and documented
attorneys’ fees and expenses), but excluding incidental, consequential
(including business interruption or lost profits), special, indirect and
punitive damages and other similar items. Liabilities shall not be calculated
using a “multiplier” of any similar method having a similar effect.

 

“Lien” means any mortgage, lien (except for any lien for Taxes not yet due and
payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, covenant, easement, encroachment or encumbrance.

 

“Material Adverse Effect” means any event or condition which would have a
material adverse effect upon the assets, Liabilities, financial condition or
Business of the Company, other than any circumstances, developments or matters
(i) any change in economic conditions generally or capital and financial markets
generally, including changes in interest or exchange rates, (ii) any change in
the industry in which the Business operates or in which products of the Business
are used or distributed, provided that such change does not have a
disproportionate impact on the Company, or (iii) conditions in jurisdictions in
which the Business operates, including hostilities, acts of war, sabotage,
terrorism or military actions, or any escalation or worsening of any of the
foregoing.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Parties” shall mean the collective reference to each of the Company, the Buyer
and the Sellers.

 

“Person” means and includes any individual, corporation, limited liability
company, partnership, limited partnership, joint stock company, trust,
unincorporated organization, joint venture, governmental agency or other entity
of whatever nature.

 

“Seller” or “Sellers” means the individual or collective reference to Byrd and
Hackett and their respective heirs, executors, successors and assigns.

 



3

 

 

“Subject Shares” means that 14,962,505 shares of Common Stock owned by Hackett
and 1,500,000 of Common Stock owned by Byrd.

 

“Subsidiary” means any corporation or other Person more than fifty percent of
the capital stock or other equity of which is owned by the Company.

 

“Taxes” means all taxes, charges, fees, duties, levies or other assessments in
the nature of taxes, including, without limitation, income, gross receipts, net
proceeds, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, license, payroll,
unemployment, environmental, customs duties, capital stock, disability, stamp,
leasing, lease, user, transfer, fuel, excess profits, occupational and interest
equalization, windfall profits, severance and employees’ income withholding and
Social Security taxes imposed by the United States or any foreign country or by
any Governmental Authority, including all applicable penalties and interest, and
such term shall include any interest, penalties or additions to tax attributable
to such taxes.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means the collective reference to this Agreement, and
any and all other certificates, instruments and related documents delivered by
the Parties on the Closing Date.

 

ARTICLE II

PURCHASE AND SALE OF SUBJECT SHARES

 

2.1          Purchase Price. In consideration for the Subject Shares, the Buyer
shall pay to the Sellers, the total sum of Fifty Thousand Dollars ($50,000),
which includes a total of Four Thousand Three Hundred and Sixty Seven Dollars
and Forty Seven Cents ($4,555.81) to Byrd and a total of Forty Five Thousand Six
Hundred and Thirty Two Dollars and Fifty Three Cents ($45,444.19) to Hackett
(the “Purchase Price”). The Purchase Price shall be payable on the Closing Date
to each of the Sellers. Such Purchase Price shall be payable by wire transfers
to separate bank accounts designated by each of the Sellers.

 

2.2          The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at Radisson Martinique on Broadway,
49 W 32nd St, New York, NY 10001, commencing at 10:30 a.m. local time on April
9, 2015 or such other date as the Parties may mutually determine (the “Closing
Date”); provided, that without the prior written consent of the Sellers in no
event shall the Closing Date occur later than April 15, 2015 (the “Outside
Closing Date”).

 

2.3          Closing Deliveries by Sellers and the Company. On the Closing Date,
the Sellers and the Company shall deliver to the Buyer duly executed stock
powers and the Subject Shares;

 



4

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLERS

 

The Company and the Sellers hereby, severally and not jointly, represent and
warrant to the Buyer that the statements contained in this Article III are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article
III), except as set forth in the Schedules hereto. An item disclosed in any
Schedule shall be deemed disclosed for purposes of all Schedules.

 

3.1          Organization, Qualification and Corporate Power. ENGA is a
corporation duly organized, validly existing, and in good standing under the
Laws of the State of Florida. The Company has full corporate power and authority
and all licenses, permits, and authorizations necessary to carry on the Business
in which it is engaged and to own and use the properties owned and used by it.

 

3.2          Authorization of Transaction. Each of ENGA and the Sellers has full
power and authority (including full corporate power and authority) to execute
and deliver this Agreement and to perform its obligations hereunder and under
the other Transaction Documents. This Agreement and the other Transaction
Documents to which it or they are a party constitutes the valid and legally
binding obligation of each of ENGA and the Sellers, enforceable in accordance
with its terms and conditions except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and by laws related to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

3.3          Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(a) violate any material law or other material restriction of any governmental
authority to which ENGA or a Seller is subject or any provision of the
organizational documents of ENGA, or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any third
party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent under any material Contract or other material arrangement to
which ENGA is a party or by which it is bound or to which any of its assets are
subject, or (c) result in the imposition of any Lien upon any of its assets.

 

3.4          Subject Shares. The Sellers hold of record and own beneficially all
of the Subject Shares, free and clear of any restrictions on transfer (other
than any restrictions under the Securities Act and state securities Laws),
Taxes, Liens, options, warrants, purchase rights, Contracts, commitments,
equities, claims, and demands. Neither ENGA nor a Seller is a party to any
option, warrant, purchase right, or other Contract or commitment that could
require the sale, transfer, or other disposition of any Subject Shares (other
than this Agreement). Neither ENGA nor a Seller is a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
Subject Shares.

 



5

 

 

3.5          Capitalization

 

(a)             The entire authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, of which 21,982,667 shares of Common Stock
are issued and outstanding. No shares are held in treasury. All of the Subject
Shares are duly authorized, validly issued, fully paid, and nonassessable, and
are held of record by the Sellers. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other Contracts or commitments that could require the
Company to issue, sell, or otherwise cause to become outstanding any of the
Common Stock. There are no outstanding or authorized share appreciation, phantom
share, profit participation, or similar rights with respect to the Common Stock.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the Common Stock.

 

(b)            The assignments and other instruments of transfer delivered by
the Sellers to Buyer at the Closing will be sufficient to transfer the Sellers’
entire interest, legal and beneficial, in the Subject Shares and, upon payment
in full of the Purchase Price, the Buyer shall acquire all right, title and
interest in and to the Subject Shares.

 

3.6          Debt, Obligation or Liability. The Company has no debt, obligation
or liability (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due, whether or not known to the Company and the
Sellers) arising out of any transaction entered into at or prior to the Closing
Date or any act or omission at or prior to the Closing Date, except to the
extent set forth on or reserved against on the Company’s Balance Sheet filed
with the Securities and Exchange Commission or set forth under Schedule 3.6
herein. Any and all debts, obligations or liabilities with respect to directors
and officers of the Company and of the Company will be cancelled and resolved
within three (3) business days of the Closing with the proceeds the Company
received from the Buyer under a separate Subscription Agreement dated April 9,
2015 (the “Subscription Agreement”) (in the form and substance as set forth in
Exhibit A attached hereto). The Company and the Sellers, severally and not
jointly, represent and warrant to the Buyer: 1) Schedule 3.6 contains a list of
all debts, obligations or liabilities of the Company as of the Closing Date; 2)
any debts, obligations or liabilities of the Company incurred before the Closing
Date but not listed under Schedule 3.6 shall be the responsibilities of the
Sellers; and 3) the proceeds received under the Subscription Agreement are
adequate to pay off debts, obligations or liabilities listed under Schedule 3.6
and the Sellers shall be responsible for any remaining debts, obligations or
liabilities exceeding the proceeds. The Company has not incurred any liabilities
or obligations under agreements entered into, in the usual and ordinary course
of business.

 

3.7          Subsidiaries. The Company has no Subsidiaries, either wholly or
partially owned, and the Company holds no any direct or indirect economic,
voting or management interest in any Person or owns any securities issued by any
Person.

 

3.8          Legal Compliance. Except where non-compliance would not have a
Material Adverse Affect, ENGA has complied with all applicable laws and, to the
knowledge of the Sellers and the Company, no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company or is contemplated by any legal or regulatory
agency of the United States or any state government.

 



6

 

 

3.9          Tax Matters. Except where non-compliance with any of the following
would not have a Material Adverse Effect:

 

(a)          ENGA has duly and timely filed all Tax Returns that it have been
required to file for all periods through and including the Closing Date. All
such Tax Returns were correct and complete in all material respects. All
material Taxes owed by ENGA have been timely paid. To the knowledge of the
Sellers, there are no material Liens on any of the assets of ENGA that arose in
connection with any failure (or alleged failure) to pay any Tax.

 

(b)          During the preceding three years, none of such Tax Returns has been
audited or investigated by the Internal Revenue Service for any taxable year for
which the applicable statute of limitations has not expired. To the knowledge of
the Sellers, no issues have been raised in any examination by the Internal
Revenue Service Authority with respect to the Business of the Company which, by
application of similar principles, reasonably could be expected to result in a
proposed adjustment to the Liability for Taxes for any other period not so
examined.

 

(c)          The Company and the Sellers have delivered or made available to the
Buyer correct and complete copies of all material federal, state, local and
foreign income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by ENGA for taxable periods for which the
applicable statute of limitations has not expired.

 

(d)          ENGA has withheld and paid all material Taxes required to have been
withheld and paid, including without limitation, sales and use taxes, and all
Taxes in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.

 

3.10        Intellectual Property. Except where non-compliance with any of the
following would not have a Material Adverse Effect:

 

(a)          ENGA owns or has the right to use pursuant to Contract or
permission all Intellectual Property necessary for the operation of the Business
as presently conducted.

 

(b)          ENGA has not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any material Intellectual Property rights of
third Parties, and ENGA has not received any written charge, complaint, claim,
demand, or notice alleging any such interference, infringement,
misappropriation, or violation. No third party has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of ENGA.

 

(c)          With respect to each item of Intellectual Property owned or used by
the Company:

 

(i)           ENGA possesses all right, title, and interest in and to the item,
free and clear of any Lien, license, or other restriction;

 

(ii)          the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge; and

 



7

 

 

(iii)         no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or threatened which challenges the
legality, validity, enforceability, use, or ownership of the item.

 

3.11        Litigation. Except as disclosed in Schedule 3.11, neither ENGA nor
the Sellers is subject to any outstanding litigation, injunction, judgment,
order, decree, ruling, or charge or is a party or, to the Knowledge of the
Sellers or the Company, is threatened to be made a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any governmental agency
or before any arbitrator.

 

3.12        Indemnity. The Sellers and the Company shall severally and jointly,
indemnify, defend and hold harmless the Buyer and its directors, officers,
employees, Affiliates and assigns (each, a “Indemnified Party”) from and against
any losses, liabilities, damages, costs, or expenses (including interest,
penalties and reasonable attorneys’ fees and disbursements) (collectively,
“Losses”) sustained or incurred by such Indemnified Party relating to, caused by
or resulting from: (a) any breach of any representation or warranty of the
Sellers contained in this Agreement or in any certificate or schedule delivered
by the Sellers pursuant to this Agreement; (b) any breach of, or failure to
satisfy, any covenant or obligation of the Sellers in this Agreement or in any
other certificate or document delivered by the Sellers pursuant to this
Agreement.

 

3.13        Resignations by the Sellers. Byrd is currently the Chairman of the
Board of Directors of the Company, and Hackett is the President, Chief Executive
Officer, Chief Financial Officer, Secretary, Treasurer and Director of the
Company. Byrd and Hackett agree that they shall tender their resignation from
all positions on the Company’s Board and/or as executive officers of the
Company, effective immediately on the Closing Date. On the Closing Date, the
Buyer shall appoint new members on the Board of the Company and new executive
officers of the Company.

 

3.14        Rental Expenses. The Company is currently under a lease for its
office space and subject to a monthly rent payment of $2,800. The Sellers agree
to use their best efforts to seek sub-tenant for the office space within 90 days
of the Closing Date in order to reduce the monthly rent expenses by
approximately half. The Sellers warrant and guarantee to the Buyer that should
they be unable to find a sub-tenant they shall be personally responsible for
half of the rent expenses the Company is subject to pay each month after 90 days
of the Closing Date until the expiration of the lease in approximately two
years.

 

3.15        Website Maintenance. Hackett agrees, through his company, to help
the Company maintain its corporate website by hosting the website on a shared
hosting server without any charge. Designees of the Buyer shall have full access
to the website and make modifications without restriction from Hackett. At the
Buyer’s request, Hackett shall render control and maintenance of the website and
hosting to Buyer promptly within three (3) business days.

 



8

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to ENGA and the Sellers that the statements
contained in this Article IV are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Article IV).

 

4.1          Organization of the Buyer. The Buyer is a company duly organized,
validly existing, and in good standing under the laws of Hong Kong Special
Administration Region of People’s Republic of China. The Buyer has supplied the
Sellers with copies of its organizational documents.

 

4.2          Authorization of Transaction. The Buyer has full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform its obligations hereunder and under the other
Transaction Documents. This Agreement and the other Transaction Documents to
which it or they are a party constitutes the valid and legally binding
obligation of the Buyer, enforceable in accordance with its terms and
conditions, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and by laws related to the
availability of specific performance, injunctive relief or other equitable
remedies. The Buyer needs not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any governmental authority in
order to consummate the transactions contemplated by this Agreement.

 

4.3          Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby or under
the other Transaction Documents will (a) violate any law or other material
restriction of any governmental authority to which the Buyer is subject or any
provision of Buyer’s organizational documents or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent under any material Contract or other material arrangement to
which the Buyer is a party or by which it is bound or to which any of its assets
are subject (or result in the imposition of any Lien upon any of its assets).

 

4.4          Legal Compliance. The Buyer has complied in all material respects
with all applicable laws, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or to
the knowledge of the Buyer, commenced against it alleging any failure so to
comply.

 

4.5          Restrictions on Transfer.

 

(a)         The Subject Shares to be acquired by the Buyer pursuant to this
Agreement are being or will be acquired its and their own account and with no
intention of distributing or reselling such Common Stock or any part thereof in
any transaction that would be in violation of the securities laws of the United
States of America, or any state.

 

(b)         Until such time as the entire Purchase Price for the Subject Shares
has been paid in full in cash to the Sellers and their respective heirs,
executors and estate(s), the Buyer shall not sell, assign, transfer,
hypothecate, encumber or subject to any Lien (collectively, “Transfer”) any of
the Subject Shares.

 



9

 

 

(c)          The Buyer agrees to the imprinting, of the following legends on
certificates representing all of the Subject Shares:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH
LAWS.

 

4.6          Uplisting. Following the Closing, the Buyer agrees to use its best
efforts to cause the Company’s securities to be listed on the Nasdaq Stock
Market (“Nasdaq”) or New York Stock Exchange (“NYSE”) within 24 months (the
“Uplisting”). As an inducement to the Sellers to enter into this Agreement,
pursuant to a separate Share Escrow Agreement (in the form and substance as set
forth in Exhibit B attached hereto), the parties agree that 400,000 shares of
the Subject Shares potentially being sold by Mr. Hackett (“the Escrowed Shares”)
shall be retained in escrow and not transferred to the Buyer during said 24
month period. In the event the Uplisting is achieved within said 24 months, the
Escrowed Shares shall be deemed, for all purposes, to have been retained by Mr.
Hackett and not sold to the Buyer hereunder, thereby reducing the amount of
Subject Shares purchased from Mr. Hackett hereunder by 400,000, without causing
retroactive change to the Purchase Price. Upon the achieving of the Uplisting,
the Escrowed Shares shall immediately be returned to Mr. Hackett for all
purposes. If no Uplisting is achieved within such 24 month period, the Retained
Shares shall immediately be transferred to, or at the direction of, Buyer,
without additional cost.

 

ARTICLE V

ADDITIONAL AGREEMENTS OF THE PARTIES

 

5.1           License Agreement of the Parties. The parties under this Agreement
agree that the Sellers shall be granted a five-year royalty free license to
 access, use, exploit and commercialize the Company’s existing mobile technology
for business purposes within the territory of the United States in accordance
with the license agreement, in the form and substance as set forth in Exhibit C,
attached hereto (the “License Agreement”). The license shall be non-exclusive
and non-transferrable, and may only be sub-licensed in the ordinary course of
business. The license shall expire on the fifth anniversary of this Agreement.

  

5.2          Non-Solicitation Agreements of the Parties.

 

(a)             Employees of the Business. During the period commencing on the
Closing Date and ending on the third (3rd) anniversary of the Closing Date (the
“Restricted Period”), and in connection with the Business of the Company, each
of the Sellers, including any of their respective Affiliates (each a “Restricted
Party”) shall not, directly or indirectly, solicit or encourage any employee or
consultant performing services in connection with the business currently
conducted by the Company to leave the employment of Company.

 



10

 

 

(b)            Confidential Information. During the Restricted Period, each
Restricted Party shall keep secret and retain in strictest confidence, all
confidential matters relating to the Business or the Company, including, but not
limited to, “know how”, trade secrets, customer lists, supplier lists, details
of consultant and employment Contracts, pricing policies, operational methods,
marketing plans or strategies, product development techniques or plans, business
acquisition plans, technical processes, designs and design projects, processes,
inventions, software, source codes, object codes, systems documentation and
research projects and other business affairs related to the Business
(collectively “Confidential Information”), and shall not disclose them to anyone
outside of Buyer and its Affiliates; provided, however, this covenant shall not
apply to any information which becomes generally available to the public through
no wrongful act of such Restricted Party or others. Each Restricted Party may
disclose Confidential Information if required to do so in any legally required
government or securities filings, legal proceedings, subpoena, civil
investigative demand or other similar process; provided, that such Restricted
Party (i) provides the other Parties with prompt notice of such required
disclosure so that the other Parties may attempt to obtain a protective order,
(ii) cooperates with the other Parties in obtaining such protective order, and
(iii) only discloses that Confidential Information which it is absolutely
required to disclose as advised by counsel. The provisions of this section shall
not apply to the bona fide commercial use of the technology owned by Company
under the License Agreement referenced in Section 5.1 above.

 

ARTICLE VI


MISCELLANEOUS

 

6.1          Expenses. Each party shall pay its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

 

6.2          No Third-Party Beneficiaries. Except as expressly provided in
Section 6.4, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective heirs, executors, successors
and permitted assigns.

 

6.3           Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

6.4           Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective heirs,
executors, successors and permitted assigns. Except as set forth herein, no
Party may assign either this Agreement, any of the other Transaction Documents,
or any of his or its rights, interests, or obligations hereunder without the
prior written approval of all of the other Parties or their respective heirs,
executors, successors and permitted assigns.

 



11

 

 

6.5           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

6.6           Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.7           Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 

If to the Sellers, addressed as follows:

 

Douglas S. Hackett

[address]

 

James S. Byrd, Jr.

[address]

 

If to the Buyer, addressed as follows:

 

Engage International Technology Co., Inc.

15C, China Merchants Tower

No. 1166 Wanghai Road, Nansha District

Shenzhen, Guangdong, China

Hong Kong Attn: Hua Zhang

 

with a copy to:

 

Hunter Taubman LLP

130 W 42nd Street, Suite 1050

New York, NY 10036

Attn: Louis E. Taubman, Esq.

Email: LTaubman@huntertaubmanlaw.com

 

If to the Company, addressed as follows:

 

Engage Mobility, Inc.

140 Walnut St.

Kansas City, MO 64106

Attn: Douglas S. Hackett, CEO

 

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, overnight mail or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

 



12

 

 

6.8           Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic Laws of the State of Florida without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Florida or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of Florida..

 

6.9           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
Parties to this Agreement. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

6.10          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

6.11          Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

 

6.12          Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in Florida in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each party also agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court. Each of the Parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety, or other security that might
be required of any other party with respect thereto. Any party may make service
on any other party by sending or delivering a copy of the process to the party
to be served at the address and in the manner provided for the giving of notices
in Section 6.7 above. Nothing in this Section 6.12, however, shall affect the
right of any Party to serve legal process in any other manner permitted by law
or at equity. Each party agrees that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law or at equity.

 



13

 

 

6.13          Post Closing Condition. The Parties hereby agree, at the Buyer’s
request, to sign a translated English-Chinese version of this Agreement within
10 business days of the Closing Date with the understanding that this Agreement
signed on this April 9, 2015 is the formal agreement by and among the Parties
and should the Chinese version of certain terms in the later signed agreement
conflict with their Chinese counterpart, the English version shall prevail. Such
documentation shall be prepared by the Buyer at the Buyer’s expense.

 

 

[Remainder of page intentionally left blank; signature page follows]

 



14

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 



  BUYER:           ENGAGE INTERNATIONAL TECHNOLOGY CO., LTD.         By:      
Name: Hua Zhang     Title:   Chief Executive Officer         THE COMPANY:      
  ENGAGE MOBILITY, INC..         By:       Name: Douglas S. Hackett     Title:
 Chief Executive Officer         SELLERS:             Name: James S. Byrd, Jr.  
            Name: Douglas S. Hackett



  



15

 

 

Schedules

To

Stock Purchase Agreement

 

Schedule 3.6 Debt, Obligation or Liability

 

Accounts Payable  $27,286.13  Notes Payable - Barbato   200,548.00  Notes
Payable - Yannitto   5,000.00  Notes Payable - Bourque   20,054.80  Notes
Payable - Vanteefflelen   15,041.10  Notes Payable - Zopf   20,054.80  Notes
Payable - Pereira   15,041.10  Notes Payable - S. Hackett   94,580.73  Notes
Payable - Byrd   56,000.00  Total  $453,606.66 

 

Schedule 3.11 Litigation

 

None.

 

16



 

